Citation Nr: 0327180	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  The June 1999 rating decision 
increased the veteran's disability evaluation for PTSD to 30 
percent disabling, effective February 23, 1998.  A January 
2000 rating decision granted the veteran a 50 percent 
disability evaluation for PTSD, also effective February 23, 
1998.  In August 2000, the veteran's disability evaluation 
was again increased, to 70 percent disabling, again effective 
February 23, 1998. 


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences depression, difficulty sleeping, and 
memory problems.  A review of the record leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient development to make a decision on 
the veteran's claim at this time.

The Board observes that the veteran, at his November 1999 
hearing before the RO and in a July 2002 VA Form 21-4142 
(Authorization for Release of Information), reported that he 
received therapy and medication for his PTSD at the East LA 
VA Outpatient Clinic.  A review of the record discloses that 
the veteran's claims file includes VA medical records from 
the West LA VA Medical Center, from January 2001 through 
August 2002, as well as other VA treatment records dated 
through February 1999.   However, the file contains no 
additional VA treatment records for the time period from 
February 1999 through January 2001 and from August 2002 to 
the present, and there is no evidence that the RO attempted 
to obtain these treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, any additional medical 
records related to the veteran's PTSD should be associated 
with the veteran's claims file.

Additionally, the Board finds that it would be helpful in 
this case to afford the veteran an additional VA examination.  
The Board observes that the veteran was most recently 
afforded a VA examination in June 2000 in connection with his 
claim for an increased disability evaluation for his PTSD, 
and that a report of that examination is associated with the 
veteran's claims file.  Nevertheless, the examination report 
does not include the clinical findings necessary to evaluate 
the veteran's PTSD under the Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

Additionally, the VA examination reports and VA treatment 
records create a question as to the veteran's disability 
picture.  In this regard, the Board notes that the veteran 
has been diagnosed with PTSD, major depression, and 
generalized anxiety disorder, as well as several other 
disorders, such as diabetes, a history of alcohol abuse, and 
hypertension.  Treatment records and VA examination reports 
have listed the veteran's Global Assessment of Functioning 
(GAF) score as varying from 35 to 55, without an explanation 
as to the disparities between the assigned GAF scores.  
Furthermore, the veteran was found to have some memory 
impairment and difficulty concentrating, but it was unclear 
whether these symptoms were related to his PTSD or his 
alcohol abuse.  Likewise, the April 1999 VA examiner 
attributed the veteran's anergia and fatigue to his diabetes.  
Moreover, a November 1999 treatment record indicates that the 
veteran also experiences rage and violence, and suicidal and 
homicidal thoughts, but these symptoms are not confirmed in 
other treatment records or the examination reports.   
Similarly, the June 2000 VA examination report indicates that 
the veteran related that he was unemployed due to problems 
with concentration, but the Board notes that VA treatment 
records suggest that the veteran's unemployment was due to 
limited availability of work and his physical disabilities.  
In short, it is unclear from the evidence of record whether 
the veteran's GAF scores and symptomatology are 
manifestations attributed to his PTSD or to his other 
nonservice- and service-connected disorders.  The Board 
cannot render an informed decision concerning the level of 
disability caused by the veteran's service-connected 
psychiatric disability in the absence of specific medical 
information regarding coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better delineate the veteran's various disorders, 
assess the severity of the veteran's PTSD symptomatology and 
its manifestations, and to clarify the GAF scores assigned to 
the veteran's service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A(c); 66 Fed. Reg. 45,630 (Aug. 20, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Finally, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
acknowledges that the veteran was provided a copy of the 
regulations implementing the VCAA in an August 2003 
supplemental statement of the case and that a June 2003 
letter informed the veteran that medical evidence of recent 
treatment for PTSD was necessary to complete his claim.  
However, the Board notes that notification of the 
regulations, without a discussion of the necessary evidence 
to be obtained, and a lack of evidence of consideration of 
the provisions of the VCAA by the RO is insufficient for 
purposes of compliance with the VCAA, as recent decisions by 
the U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim of entitlement to an increased 
disability evaluation for PTSD.  Nonetheless, the veteran's 
claim was certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities 
and VA's responsibilities under the VCAA with regard to his 
claim of entitlement to an increased disability evaluation 
for PTSD.  However, the Board cannot correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the appellant of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b) (1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. § 3.159(b) 
(1) to respond to the VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Since this case is being returned to the RO in order to 
inform the veteran of the information or evidence necessary 
to substantiate his claim and which evidence the VA would 
seek to provide and which evidence the veteran was to 
provide, the RO will be able to provide notice consistent 
with this recent Federal Circuit Court case, including 
informing the veteran that a full year is allowed to respond 
to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an earlier 
effective date for the grant of service 
connection for PTSD.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his PTSD.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical record from the East Los 
Angeles, California VA Outpatient Clinic 
and Medical Center.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD, including 
clinical findings correlating with the 
pertinent schedular criteria.  See 
38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2003).  The examining 
physician should review the claims file, 
conduct all indicated evaluations and 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected PTSD.  Specifically, 
the examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, 
objectively characterize the nature of 
the veteran's social and occupational 
impairment, including a rationale that 
discusses relevant objective 
symptomatology and manifestations of the 
veteran's PTSD.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD for the entire appeal 
period.  The examiner should also assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score, preferably annual, between 
February 1998 and the present, including 
all significant variations.   The 
examiner is requested to provide a 
complete rationale for all opinions 
offered.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


